 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

   

Xx
SHI MING CHEN, et al.,
>  . ORDER
Plaintiffs, 17 Civ. 802 (GBD) (GWG)
“Ven ee wt Sate aan
HUNAN MANOR ENTERPRISE, INC., et al. Tu PON, . - ; 4 |
le aay TREE
q Be . - 3
Defendants. : E er

 

DIF merece eer i
x | Ore g ih en: ys JAN 2! 212000 at
— eee

 

GEORGE B. DANIELS, United States District Judge

The letter from plaintiffs seeking an extension of the filing date of the reply brief in
support of plaintiffs’ motion to amend (Docket # 164) was improperly addressed to the
undersigned, The application should have been addressed to Judge Gorenstein, to whom the
motion to amend is referred. Accordingly, the order granting the extension (Docket # 166) is
hereby vacated.

SO ORDERED.

Dated: January _[ /, 2020
New York,'New York

Sissy 3B Dorel,

. DANIELS
riled 6 ates District Judge

 
